UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21410 THE WEITZ FUNDS (Exact name of registrant as specified in charter) 1125 South 103rd Street, Suite 200 Omaha, Nebraska 68124 (Address of principal executive offices) Weitz Investment Management, Inc. The Weitz Funds 1125 South 103rd Street, Suite 200 Omaha, Nebraska 68124 (Name and Address of Agent for Service) Registrant’s telephone number, including area code: 402 391-1980 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. VALUE FUND Schedule of Investments June 30, 2014 Common Stocks - 73.5% % of Net Consumer Discretionary Assets Shares $ Value Cable & Satellite 8.0 Liberty Global plc - Series C* 1,375,000 58,176,250 DIRECTV* 410,000 34,854,100 Internet & Catalog Retail 4.3 Liberty Interactive Corp. - Series A* 1,725,000 50,646,000 Broadcasting 3.8 Liberty Media Corp. - Series A* 320,000 43,737,600 Movies & Entertainment 2.4 The Walt Disney Co. 325,000 27,865,500 Advertising 1.6 Omnicom Group, Inc. 260,500 18,552,810 20.1 233,832,260 Information Technology Internet Software & Services 5.1 eBay, Inc.* 650,000 32,539,000 Google, Inc. - CL A* 23,000 13,447,410 Google, Inc. - CL C* 23,000 13,231,440 Software 4.8 Microsoft Corp. 715,000 29,815,500 Oracle Corp. 635,000 25,736,550 Semiconductors & Semiconductor Equipment 2.7 Texas Instruments, Inc. 650,000 31,063,500 IT Services 2.5 Accenture plc - CL A 200,000 16,168,000 Fidelity National Information Services, Inc. 250,000 13,685,000 15.1 175,686,400 Health Care Pharmaceuticals 7.3 Valeant Pharmaceuticals International, Inc.* 510,000 64,321,200 Endo International plc* 305,000 21,356,100 Health Care Services 5.8 Express Scripts Holding Co.* 615,000 42,637,950 Laboratory Corp. of America Holdings* 125,000 12,800,000 Catamaran Corp.* 265,000 11,702,400 13.1 152,817,650 Financials Diversified Financial Services 4.4 Berkshire Hathaway, Inc. - CL B* 410,000 51,889,600 Diversified Banks 3.1 Wells Fargo & Co. 680,000 35,740,800 Insurance Brokers 2.6 Aon plc - CL A 335,000 30,180,150 10.1 117,810,550 $ Principal % of Net Amount Energy Assets or Shares $ Value Oil & Gas Exploration & Production 6.6 Apache Corp. 350,000 35,217,000 Range Resources Corp. 310,000 26,954,500 Pioneer Natural Resources Co. 65,000 14,937,650 6.6 77,109,150 Industrials Aerospace & Defense 2.1 TransDigm Group, Inc. 150,000 25,089,000 Air Freight & Logistics 1.9 United Parcel Service, Inc. - CL B 215,000 22,071,900 4.0 47,160,900 Materials Construction Materials 1.8 Martin Marietta Materials, Inc. 155,000 20,467,750 Industrial Gases 1.4 Praxair, Inc. 125,000 16,605,000 3.2 37,072,750 Consumer Staples Beverages 1.3 Diageo plc - Sponsored ADR 115,000 14,636,050 Total Common Stocks (Cost $506,468,575) 856,125,710 Cash Equivalents - 27.5% U.S. Treasury Bills 27.0 0.03% to 0.07%, 7/10/14 to 11/06/14(a) 315,000,000 314,985,225 Money Market Funds 0.5 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 5,708,225 5,708,225 Total Cash Equivalents (Cost $320,684,650) 320,693,450 Total Investments in Securities (Cost $827,153,225) 1,176,819,160 Other Liabilities in Excess of Other Assets Net Assets 100.0 1,164,696,412 Net Asset Value Per Share 45.54 * Non-income producing (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at June 30, 2014. The accompanying notes forman integral part of these Schedule of Investments PARTNERS VALUE FUND Schedule of Investments June 30, 2014 Common Stocks - 71.7% % of Net Consumer Discretionary Assets Shares $ Value Cable & Satellite 8.0 Liberty Global plc - Series C* 1,105,000 46,752,550 DIRECTV* 475,000 40,379,750 Broadcasting 5.2 Liberty Media Corp. - Series A* 415,000 56,722,200 Textiles, Apparel & Luxury Goods 3.4 Iconix Brand Group, Inc.* 860,000 36,928,400 Internet & Catalog Retail 3.3 Liberty Interactive Corp. - Series A* 1,200,000 35,232,000 Hotels, Restaurants & Leisure 2.2 Interval Leisure Group, Inc. 1,100,000 24,134,000 Movies & Entertainment 1.3 Live Nation Entertainment, Inc.* 550,000 13,579,500 Multiline Retail 1.2 Target Corp. 225,000 13,038,750 24.6 266,767,150 Information Technology Software 4.3 Oracle Corp. 575,000 23,304,750 Microsoft Corp. 550,000 22,935,000 Internet Software & Services 3.2 XO Group, Inc.* 975,000 11,914,500 Google, Inc. - CL A* 20,000 11,693,400 Google, Inc. - CL C* 20,000 11,505,600 Semiconductors & Semiconductor Equipment 3.1 Texas Instruments, Inc. 700,000 33,453,000 Electronic Equipment, Instruments & Components 1.9 FLIR Systems, Inc. 600,000 20,838,000 IT Services 1.3 Fidelity National Information Services, Inc. 250,000 13,685,000 13.8 149,329,250 Financials Diversified Financial Services 4.1 Berkshire Hathaway, Inc. - CL B* 350,000 44,296,000 Insurance Brokers 3.2 Aon plc - CL A 260,000 23,423,400 Brown & Brown, Inc. 375,000 11,516,250 Mortgage REITs 3.1 Redwood Trust, Inc. 1,700,000 33,099,000 Diversified Banks 3.0 Wells Fargo & Co. 620,000 32,587,200 13.4 144,921,850 $ Principal % of Net Amount Health Care Assets or Shares $ Value Health Care Services 6.9 Express Scripts Holding Co.* 570,000 39,518,100 Laboratory Corp. of America Holdings* 225,000 23,040,000 Catamaran Corp.* 275,000 12,144,000 Pharmaceuticals 4.1 Valeant Pharmaceuticals International, Inc.* 355,000 44,772,600 11.0 119,474,700 Energy Oil & Gas Exploration & Production 4.2 Apache Corp. 300,000 30,186,000 Range Resources Corp. 175,000 15,216,250 4.2 45,402,250 Materials Construction Materials 2.4 Martin Marietta Materials, Inc. 195,000 25,749,750 Industrials Commercial Services & Supplies 1.2 The ADT Corp. 375,000 13,102,500 Aerospace & Defense 1.1 TransDigm Group, Inc. 70,000 11,708,200 2.3 24,810,700 Total Common Stocks (Cost $463,449,972) 776,455,650 Cash Equivalents - 28.4% U.S. Treasury Bills 27.3 0.03% to 0.07%, 7/10/14 to 11/06/14(a) 295,000,000 294,986,955 Money Market Funds 1.1 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 12,099,487 12,099,487 Total Cash Equivalents (Cost $307,077,094) 307,086,442 Total Investments in Securities (Cost $770,527,066) 1,083,542,092 Other Liabilities in Excess of Other Assets Net Assets 100.0 1,082,238,230 Net Asset Value Per Share 33.70 * Non-income producing (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at June 30, 2014. The accompanying notes forman integral part of these Schedule of Investments PARTNERS III OPPORTUNITY FUND Schedule of Investments June 30, 2014 Common Stocks - 81.6% % of Net Consumer Discretionary Assets Shares $ Value Cable & Satellite 8.7 DIRECTV* 700,000 59,507,000 Liberty Global plc - Series C* (c) 1,200,000 50,772,000 Broadcasting 6.9 Liberty Media Corp. - Series A* (c) 540,000 73,807,200 Cumulus Media, Inc. - CL A* 2,100,000 13,839,000 Internet & Catalog Retail 5.2 Liberty Interactive Corp. - Series A* (c) 1,325,000 38,902,000 Liberty Ventures - Series A* (c) 360,000 26,568,000 Textiles, Apparel & Luxury Goods 3.1 Iconix Brand Group, Inc.* 900,000 38,646,000 Movies & Entertainment 2.7 Live Nation Entertainment, Inc.* 1,360,000 33,578,400 Hotels, Restaurants & Leisure 1.9 Interval Leisure Group, Inc. 1,102,430 24,187,314 Advertising 1.5 National CineMedia, Inc. 1,100,000 19,261,000 30.0 379,067,914 Health Care Pharmaceuticals 8.4 Valeant Pharmaceuticals International, Inc.* (c) 600,000 75,672,000 Endo International plc* 440,000 30,808,800 Health Care Services 5.5 Laboratory Corp. of America Holdings* (c) 380,000 38,912,000 Express Scripts Holding Co.* (c) 430,000 29,811,900 13.9 175,204,700 Financials Diversified Financial Services 5.5 Berkshire Hathaway, Inc. - CL B* (c) 550,000 69,608,000 Diversified Banks 3.7 Wells Fargo & Co.(c) 900,000 47,304,000 Mortgage REITs 3.1 Redwood Trust, Inc.(c) 2,000,000 38,940,000 12.3 155,852,000 Information Technology Software 3.4 Oracle Corp.(c) 650,000 26,344,500 Microsoft Corp.(c) 400,000 16,680,000 Semiconductors & Semiconductor Equipment 2.8 Texas Instruments, Inc.(c) 750,000 35,842,500 Internet Software & Services 1.9 XO Group, Inc.* 730,000 8,920,600 Google, Inc. - CL C* 15,000 8,629,200 Google, Inc. - CL A* 10,000 5,846,700 IT Services 0.7 CACI International, Inc. - CL A* (c) 130,000 9,127,300 8.8 111,390,800 % of Net Industrials Assets Shares $ Value Aerospace & Defense 3.2 TransDigm Group, Inc.(c) 240,000 40,142,400 Commercial Services & Supplies 2.4 The ADT Corp. 850,000 29,699,000 Transportation Infrastructure 1.4 Wesco Aircraft Holdings, Inc.* 900,000 17,964,000 Machinery 0.2 Intelligent Systems Corp. * # † 2,270,000 3,109,900 7.2 90,915,300 Energy Oil & Gas Exploration & Production 4.0 Apache Corp.(c) 300,000 30,186,000 Range Resources Corp.(c) 240,000 20,868,000 Oil & Gas Refining & Marketing 0.5 World Fuel Services Corp. 130,000 6,399,900 4.5 57,453,900 Consumer Staples Personal Products 2.5 Avon Products, Inc.(c) 2,200,000 32,142,000 Materials Construction Materials 2.4 Martin Marietta Materials, Inc.(c) 230,000 30,371,500 Total Common Stocks (Cost $664,334,296) 1,032,398,114 Exchange Traded Funds - 1.8% ProShares Short 20+ Year Treasury Fund* 1.8 (Cost $24,700,429) 800,000 23,040,000 Expiration Shares Put Options - 0.1% date / subject Strike price to option NASDAQ 100 Index Aug. 2014 / $3,775 10,000 354,400 S&P 500 Index Sept. 2014 / $1,950 20,000 770,000 Total Put Options (premiums paid $1,760,640) 0.1 1,124,400 The accompanying notes forman integral part of these Schedule of Investments Cash Equivalents - 16.7% Shares $ Value U.S. Treasury Bills 15.8 0.01% to 0.03%, 7/10/14 to 9/25/14(a) 200,000,000 199,994,730 Money Market Funds 0.9 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 11,698,598 11,698,598 Total Cash Equivalents (Cost $211,691,170) 211,693,328 Total Investments in Securities (Cost $902,486,535) 1,268,255,842 Due From Broker(c) 11.7 147,704,563 Securities Sold Short Options Written Other Liabilities in Excess of Other Assets Net Assets 100.0 1,264,966,853 Net Asset Value Per Share - Institutional Class 16.68 Net Asset Value Per Share - Investor Class 16.54 Securities Sold Short - (11.4%) Ishares Russell 2000 Fund 520,000 Ishares Russell Midcap Fund 330,000 SPDR S&P rust 150,000 Total Securities Sold Short (proceeds $107,947,062) Expiration Shares Options Written - (0.2%) date / subject Strike price to option $ Value Uncovered Call Options Nasdaq 100 Index Aug. 2014 / $3,775 10,000 S&P 500 Index Sept. 2014 / $1,950 20,000 Total Options Written (premiums received $1,716,090) * Non-income producing † Controlled affiliate # Illiquid and/or restricted security. (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at June 30, 2014. (c) Fully or partially pledged as collateral on securities sold short and outstanding written options. The accompanying notes forman integral part of these Schedule of Investments RESEARCH FUND Schedule of Investments June 30, 2014 Common Stocks - 87.2% % of Net Consumer Discretionary Assets Shares $ Value Internet & Catalog Retail 5.3 Liberty Interactive Corp. - Series A* 43,050 1,263,948 Cable & Satellite 5.2 DIRECTV* 8,270 703,033 Liberty Global plc - Series C* 12,730 538,606 Broadcasting 4.8 Liberty Media Corp. - Series A* 8,350 1,141,278 Advertising 2.1 Omnicom Group, Inc. 6,890 490,706 Hotels, Restaurants & Leisure 2.0 Interval Leisure Group, Inc. 21,767 477,568 Auto Components 1.9 Allison Transmission Holdings, Inc. 15,000 466,500 Movies & Entertainment 1.7 The Walt Disney Co. 4,800 411,552 Multiline Retail 1.5 Target Corp. 6,000 347,700 24.5 5,840,891 Information Technology Internet Software & Services 8.5 XO Group, Inc.* 98,550 1,204,281 Angie's List, Inc.* 40,000 477,600 Google, Inc. - CL A* 300 175,401 Google, Inc. - CL C* 300 172,584 Software 7.6 Microsoft Corp. 24,779 1,033,284 Oracle Corp. 11,000 445,830 ACI Worldwide, Inc.* 6,000 334,980 Technology Hardware, Storage & Peripherals 3.4 Hewlett-Packard Co. 12,000 404,160 Apple Inc. 4,200 390,306 IT Services 2.4 CACI International, Inc. - CL A* 4,400 308,924 Accenture plc - CL A 3,300 266,772 21.9 5,214,122 Health Care Health Care Services 9.0 Catamaran Corp.* 27,825 1,228,752 Express Scripts Holding Co.* 13,104 908,500 Pharmaceuticals 3.8 Valeant Pharmaceuticals International, Inc.* 7,195 907,433 12.8 3,044,685 Industrials Commercial Services & Supplies 8.1 The ADT Corp. 55,317 1,932,776 Professional Services 3.1 FTI Consulting, Inc.* 19,485 736,923 % of Net Industrials (cont.) Assets Shares $ Value Aerospace & Defense 1.6 TransDigm Group, Inc. 2,241 374,830 12.8 3,044,529 Financials Diversified Financial Services 4.1 Berkshire Hathaway, Inc. - CL B* 7,680 971,981 Insurance Brokers 2.9 Brown & Brown, Inc. 22,612 694,415 7.0 1,666,396 Energy Oil & Gas Exploration & Production 3.2 Apache Corp. 7,468 751,430 Oil & Gas Refining & Marketing 2.0 World Fuel Services Corp. 10,000 492,300 5.2 1,243,730 Consumer Staples Personal Products 3.0 Avon Products, Inc. 49,000 715,890 Total Common Stocks (Cost $16,703,708) 20,770,243 Cash Equivalents - 12.3% Money Market Funds 12.3 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(a) 2,930,271 2,930,271 Total Cash Equivalents (Cost $2,930,271) 2,930,271 Total Investments in Securities (Cost $19,633,979) 23,700,514 Other Assets Less Other Liabilities 0.5 116,884 Net Assets 100.0 23,817,398 Net Asset Value Per Share 12.07 * Non-income producing (a) Rate presented represents the annualized 7-day yield at June 30, 2014. The accompanying notes forman integral part of these Schedule of Investments HICKORY FUND Schedule of Investments June 30, 2014 Common Stocks - 76.1% % of Net Consumer Discretionary Assets Shares $ Value Internet & Catalog Retail 5.3 Liberty Interactive Corp. - Series A* 625,000 18,350,000 Liberty Ventures - Series A* 110,000 8,118,000 Broadcasting 4.7 Liberty Media Corp. - Series A* 110,000 15,034,800 Cumulus Media, Inc. - CL A* 1,200,000 7,908,000 Textiles, Apparel & Luxury Goods 4.4 Iconix Brand Group, Inc.* 500,000 21,470,000 Movies & Entertainment 3.8 Live Nation Entertainment, Inc.* 760,000 18,764,400 Hotels, Restaurants & Leisure 3.3 Interval Leisure Group, Inc. 750,000 16,455,000 Advertising 3.2 National CineMedia, Inc. 900,000 15,759,000 Cable & Satellite 3.1 Liberty Global plc - Series C* 360,000 15,231,600 Diversified Consumer Services 1.3 Ascent Capital Group, Inc. - CL A* 100,000 6,601,000 Transportation Infrastrucure 1.3 Wesco Aircraft Holdings, Inc.* 325,000 6,487,000 30.4 150,178,800 Information Technology IT Services 4.4 CACI International, Inc. - CL A* 180,000 12,637,800 Sapient Corp.* 550,000 8,937,500 Internet Software & Services 3.1 XO Group, Inc.* 925,000 11,303,500 Angie's List, Inc.* 315,000 3,761,100 Software 1.9 ACI Worldwide, Inc.* 170,000 9,491,100 Electronic Equipment, Instruments & Components 1.4 FLIR Systems, Inc. 200,000 6,946,000 10.8 53,077,000 Industrials Commercial Services & Supplies 4.3 The ADT Corp. 600,000 20,964,000 Aerospace & Defense 4.1 TransDigm Group, Inc. 120,000 20,071,200 8.4 41,035,200 Health Care Health Care Services 5.4 Laboratory Corp. of America Holdings* 210,000 21,504,000 Catamaran Corp.* 115,000 5,078,400 $ Principal % of Net Amount Health Care (cont.) Assets or Shares $ Value Pharmaceuticals 2.7 Endo International plc* 130,000 9,102,600 Prestige Brands Holdings, Inc.* 125,000 4,236,250 8.1 39,921,250 Financials Insurance Brokers 4.5 Brown & Brown, Inc. 550,000 16,890,500 Willis Group Holdings Ltd. 125,000 5,412,500 Mortgage REITs 3.6 Redwood Trust, Inc. 900,000 17,523,000 8.1 39,826,000 Materials Construction Materials 3.8 Martin Marietta Materials, Inc. 140,000 18,487,000 Energy Oil & Gas Refining & Marketing 3.6 World Fuel Services Corp. 360,000 17,722,800 Consumer Staples Personal Products 2.1 Avon Products, Inc. 700,000 10,227,000 Telecommunication Services Diversified Telecommunication Services 0.8 LICT Corp.* # 1,005 4,221,000 Total Common Stocks (Cost $244,253,232) 374,696,050 Cash Equivalents - 24.3% U.S. Treasury Bills 22.3 0.03% to 0.07%, 7/10/14 to 10/23/14(a) 110,000,000 109,996,470 Money Market Funds 2.0 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 9,697,242 9,697,242 Total Cash Equivalents (Cost $119,691,184) 119,693,712 Total Investments in Securities (Cost $363,944,416) 494,389,762 Other Liabilities in Excess of Other Assets Net Assets 100.0 492,548,426 Net Asset Value Per Share 57.74 * Non-income producing # Illiquid and/or restricted security. (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at June 30, 2014. The accompanying notes forman integral part of these Schedule of Investments BALANCED FUND Schedule of Investments June 30, 2014 Common Stocks - 44.8% % of Net Information Technology Assets Shares $ Value Software 3.2 Oracle Corp. 60,000 2,431,800 Microsoft Corp. 40,000 1,668,000 IT Services 2.8 Fidelity National Information Services, Inc. 35,000 1,915,900 Accenture plc - CL A 20,000 1,616,800 Semiconductors & Semiconductor Equipment 1.7 Texas Instruments, Inc. 45,000 2,150,550 Electronic Equipment, Instruments & Components 1.5 FLIR Systems, Inc. 55,000 1,910,150 Internet Software & Services 1.3 Google, Inc. - CL C* 3,000 1,725,840 10.5 13,419,040 Financials Insurance Brokers 3.6 Brown & Brown, Inc. 85,000 2,610,350 Aon plc - CL A 22,500 2,027,025 Diversified Financial Services 2.5 Berkshire Hathaway, Inc. - CL B* 25,000 3,164,000 Mortgage REITs 2.1 Redwood Trust, Inc. 140,000 2,725,800 Diversified Banks 1.0 Wells Fargo & Co. 25,000 1,314,000 9.2 11,841,175 Health Care Health Care Services 5.4 Express Scripts Holding Co.* 40,000 2,773,200 Laboratory Corp. of America Holdings* 25,000 2,560,000 Catamaran Corp.* 35,000 1,545,600 Pharmaceuticals 1.8 Valeant Pharmaceuticals International, Inc.* 18,000 2,270,160 7.2 9,148,960 Consumer Discretionary Advertising 2.8 National CineMedia, Inc. 110,000 1,926,100 Omnicom Group, Inc. 22,500 1,602,450 Internet & Catalog Retail 2.3 Liberty Interactive Corp. - Series A* 100,000 2,936,000 Movies & Entertainment 2.0 The Walt Disney Co. 30,000 2,572,200 7.1 9,036,750 $ Principal % of Net Amount Energy Assets or Shares $ Value Oil & Gas Exploration & Production 4.3 Apache Corp. 20,000 2,012,400 Range Resources Corp. 22,000 1,912,900 Pioneer Natural Resources Co. 7,000 1,608,670 4.3 5,533,970 Consumer Staples Beverages 2.8 Diageo plc - Sponsored ADR 16,000 2,036,320 Anheuser-Busch InBev SA/NV - Sponsored ADR 13,000 1,494,220 2.8 3,530,540 Materials Construction Materials 2.3 Martin Marietta Materials, Inc. 22,000 2,905,100 Industrials Air Freight & Logistics 1.4 United Parcel Service, Inc. - CL B 18,000 1,847,880 Total Common Stocks (Cost $37,845,108) 57,263,415 Corporate Bonds - 7.5% American Express Credit Corp. 1.75% 6/12/15 500,000 506,460 Berkshire Hathaway Finance Corp. 0.95% 8/15/16 1,000,000 1,005,893 2.0% 8/15/18 500,000 509,250 Comcast Corp. 6.5% 1/15/15 300,000 309,745 4.95% 6/15/16 193,000 208,784 Markel Corp. 7.125% 9/30/19 500,000 602,837 Range Resources Corp. 6.75% 8/01/20 725,000 783,000 U.S. Bancorp 2.2% 11/15/16 750,000 773,892 U.S. Bank, N.A. 4.95% 10/30/14 500,000 507,666 3.778% 4/29/20 1,500,000 1,535,604 Verizon Communications, Inc. 2.5% 9/15/16 1,250,000 1,289,120 Wells Fargo & Co. 1.25% 2/13/15 750,000 754,494 Wells Fargo Bank, N.A. 0.60285% 11/03/14 (Wachovia Bank) Floating Rate 550,000 550,451 0.43535% 5/16/16 Floating Rate 250,000 249,535 Total Corporate Bonds (Cost $9,443,027) 7.5 9,586,731 The accompanying notes forman integral part of these Schedule of Investments Mortgage-Backed Securities - 3.6%(c) % of Net $ Principal Federal Home Loan Mortgage Corporation Assets Amount $ Value Collateralized Mortgage Obligations 0.2 3— 4.0% 2025 (3.1 years) 222,821 240,094 Pass-Through Securities 0.8 J14649 — 3.5% 2026 (3.6 years) 274,575 290,609 E02948 — 3.5% 2026 (3.6 years) 463,795 490,927 J16663 — 3.5% 2026 (3.7 years) 275,966 292,082 1.0 1,313,712 Federal National Mortgage Association Collateralized Mortgage Obligations 0.2 2002-91 CL QG — 5.0% 2018 (1.4 years) 135,690 142,882 2003-9 CL DB — 5.0% 2018 (1.4 years) 142,003 149,808 Pass-Through Securities 1.8 MA0464 — 3.5% 2020 (2.1 years) 348,520 369,917 995755 — 4.5% 2024 (2.9 years) 55,305 59,249 AR8198 — 2.5% 2023 (3.2 years) 416,204 430,172 MA1502 — 2.5% 2023 (3.3 years) 345,851 357,382 AB1769 — 3.0% 2025 (3.8 years) 243,633 253,464 AB3902 — 3.0% 2026 (4.0 years) 412,321 428,959 AK3264 — 3.0% 2027 (4.1 years) 317,315 330,120 2.0 2,521,953 Government National Mortgage Association Pass-Through Securities 0.4 5255 — 3.0% 2026 (4.2 years) 447,071 467,948 Non-Government Agency Collateralized Mortgage Obligations 0.2 Sequoia Mortgage Trust (SEMT) 2011-1 CL A1 — 4.125% 2041 (0.1 years) 36,709 37,429 Sequoia Mortgage Trust (SEMT) 2010-H1 CL A1 — 3.75% 2040 (0.8 years) 70,001 69,004 Sequoia Mortgage Trust (SEMT) 2012-1 CL 1A1 — 2.865% 2042 (1.8 years) 171,742 173,650 280,083 Total Mortgage-Backed Securities (Cost $4,447,320) 4,583,696 Commercial Mortgage-Backed Securities - 0.6%(c) Oaktree Real Estate Investments/Sabal (ORES) 2014-LV3 CL A — 3.0% 2024 (0.7 years)(d) 475,761 475,939 Redwood Commercial Mortgage Corp. (RCMC) 2012-CRE1 CL A — 5.62346% 2044 (1.3 years)(d) 337,009 347,535 Total Commercial Mortgage-Backed Securities 0.6 (Cost $812,770) 823,474 Asset-Backed Securities - 0.4%(c) Cabela's Master Credit Card Trust (CABMT) 0.4 2011-2A CL A2 — 0.75175% 2019 Floating Rate (1.9 years)(d) (Cost $500,000) 500,000 503,391 U.S. Treasury Notes - 13.7% $ Principal % of Net Amount Assets or Shares $ Value U.S. Treasury Notes 13.7 0.25% 10/31/14 2,000,000 2,001,172 0.375% 11/15/14 2,000,000 2,002,344 0.25% 12/15/14 2,000,000 2,001,680 0.375% 3/15/15 3,000,000 3,006,270 0.375% 2/15/16 2,500,000 2,503,175 1.0% 9/30/16 2,000,000 2,019,688 0.875% 2/28/17 2,000,000 2,007,656 0.625% 8/31/17 2,000,000 1,978,360 Total U.S. Treasury Notes (Cost $17,491,485) 17,520,345 Cash Equivalents - 29.6% U.S. Treasury Bills 28.9 0.03% to 0.07%, 7/10/14 to 10/23/14(a) 37,000,000 36,998,610 Money Market Funds 0.7 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 869,006 869,006 Total Cash Equivalents (Cost $37,866,757) 37,867,616 Total Investments in Securities (Cost $108,406,467) 128,148,668 Other Liabilities in Excess of Other Assets Net Assets 100.0 127,899,598 Net Asset Value Per Share 14.16 * Non-income producing (a) Interest rates presented represent the yield to maturity at the date of purchase. (b) Rate presented represents the annualized 7-day yield at June 30, 2014. (c) Number of years indicated represents estimated average life. (d) Security is exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. The accompanying notes forman integral part of these Schedule of Investments SHORT-INTERMEDIATE INCOME FUND Schedule of Investments June 30, 2014 Corporate Bonds - 34.2% % of Net $ Principal Assets Amount $ Value ACI Worldwide, Inc. 6.375% 8/15/20(c) 250,000 263,750 ADT Corp. 2.25% 7/15/17 5,000,000 4,946,875 American Express Co. FSB Bank 6.0% 9/13/17 2,500,000 2,859,115 8.125% 5/20/19 1,000,000 1,272,098 Anheuser-Busch InBev SA/NV 4.125% 1/15/15 6,000,000 6,120,954 Aon plc 3.5% 9/30/15 5,000,000 5,173,160 AutoZone, Inc. 5.75% 1/15/15 1,250,000 1,285,258 Bank of America Corp. 4.5% 4/01/15 10,000,000 10,300,200 Berkshire Hathaway Finance Corp. 4.85% 1/15/15 1,500,000 1,537,365 0.95% 8/15/16 4,000,000 4,023,572 1.6% 5/15/17 10,000,000 10,164,390 5.4% 5/15/18 5,000,000 5,723,715 2.0% 8/15/18 2,500,000 2,546,250 2.9% 10/15/20 3,000,000 3,094,125 4.25% 1/15/21 1,000,000 1,102,908 Boardwalk Pipelines LLC 5.75% 9/15/19 5,298,000 5,837,792 Boston Properties LP 5.625% 4/15/15 10,635,000 11,052,924 5.875% 10/15/19 8,250,000 9,645,017 Comcast Corp. 6.5% 1/15/15 2,081,000 2,148,599 4.95% 6/15/16 8,590,000 9,292,525 5.15% 3/01/20 3,000,000 3,442,134 DCP Midstream Operating, LP 2.5% 12/01/17 2,000,000 2,059,068 Diageo Capital plc 4.85% 5/15/18 3,941,000 4,356,405 Expedia, Inc. 7.456% 8/15/18 13,000,000 15,431,065 FiServ, Inc. 3.125% 10/01/15 1,000,000 1,029,048 Flir Systems, Inc. 3.75% 9/01/16 10,000,000 10,538,680 Ford Motor Credit Co. LLC 4.207% 4/15/16 10,000,000 10,558,600 General Electric Capital Corp. 2.375% 6/30/15 10,000,000 10,209,500 1.0% 9/23/15 Floating Rate 11,992,000 12,085,705 2.25% 11/09/15 6,181,000 6,324,566 Goldman Sachs Group, Inc. 5.95% 1/18/18 4,000,000 4,547,880 JP Morgan Chase & Co. 2.6% 1/15/16 15,000,000 15,416,145 0.61695% 11/21/16 (Bear Stearns) Floating Rate 15,000,000 14,994,780 6.3% 4/23/19 2,500,000 2,958,930 JP Morgan Chase Bank, N.A. 6.0% 7/05/17 5,000,000 5,672,000 % of Net $ Principal Assets Amount $ Value Laboratory Corp. of America Holdings 3.125% 5/15/16 1,250,000 1,302,518 Marathon Petroleum Corp. 3.5% 3/01/16 1,000,000 1,044,710 Markel Corp. 7.125% 9/30/19 5,776,000 6,963,973 5.35% 6/01/21 10,000,000 11,250,060 4.9% 7/01/22 2,000,000 2,195,100 Mead Johnson Nutrition Co. 3.5% 11/01/14 2,000,000 2,020,022 MetLife, Inc. 5.125% 8/15/14 (Travelers Life & Annuity)(c) 8,000,000 8,043,288 MetLife Global Funding I 2.0% 1/09/15(c) 10,000,000 10,082,480 3.125% 1/11/16(c) 2,000,000 2,075,008 1.3% 4/10/17(c) 1,000,000 1,002,985 1.875% 6/22/18(c) 1,000,000 1,003,830 Mohawk Industries, Inc. 6.125% 1/15/16 25,905,000 27,977,400 Omnicom Group, Inc. 5.9% 4/15/16 7,000,000 7,603,036 6.25% 7/15/19 6,181,000 7,305,157 Outerwall, Inc. 6.0% 3/15/19 200,000 208,500 Penske Truck Leasing 2.5% 3/15/16(c) 9,945,000 10,226,981 3.75% 5/11/17(c) 5,000,000 5,316,430 Petrohawk Energy Corp. 7.25% 8/15/18 5,675,000 5,944,562 QVC, Inc. 7.5% 10/01/19(c) 4,000,000 4,204,536 Range Resources Corp. 6.75% 8/01/20 11,422,000 12,335,760 Republic Services, Inc. (Allied Waste) 3.8% 5/15/18 5,000,000 5,361,480 Safeway, Inc. 3.4% 12/01/16 5,000,000 5,264,655 SemGroup Holdings, LP 7.5% 6/15/21 1,000,000 1,100,000 Shale-Inland Holdings, LLC 8.75% 11/15/19(c) 2,000,000 2,110,000 Texas Industries, Inc. 9.25% 8/15/20 300,000 341,250 Time Warner, Inc. 3.15% 7/15/15 500,000 513,921 U.S. Bancorp 2.2% 11/15/16 4,250,000 4,385,388 U.S. Bank, N.A. 4.95% 10/30/14 4,500,000 4,568,989 3.778% 4/29/20 17,554,000 17,970,662 Verizon Communications, Inc. 2.5% 9/15/16 750,000 773,472 1.35% 6/09/17 1,000,000 1,000,383 3.65% 9/14/18 2,000,000 2,141,050 The accompanying notes forman integral part of these Schedule of Investments Corporate Bonds (cont.) - 34.2% % of Net $ Principal Assets Amount $ Value Vornado Realty LP 4.25% 4/1/15 14,315,000 14,560,989 2.5% 6/30/19 7,000,000 7,019,292 Vulcan Materials Co. 6.5% 12/01/16 737,000 820,373 6.4% 11/30/17 8,000,000 9,040,000 Washington Post Co. 7.25% 2/01/19 8,500,000 10,017,233 Wells Fargo & Co. 4.8% 11/01/14 (Wachovia Bank) 10,000,000 10,154,120 1.25% 2/13/15 27,339,000 27,502,815 0.5006% 6/15/17 (Wachovia Bank) Floating Rate 5,000,000 4,996,800 Wells Fargo Bank, N.A. 0.60285% 11/03/14 (Wachovia Bank) Floating Rate 21,585,000 21,602,700 4.875% 2/01/15 (Wachovia Bank) 6,070,000 6,228,403 Willis North America, Inc. 6.2% 3/28/17 14,477,000 15,926,177 WM Wrigley Jr. Co. 1.4% 10/21/16(c) 500,000 503,747 Yum! Brands, Inc. 4.25% 9/15/15 1,000,000 1,043,554 Total Corporate Bonds (Cost $500,393,260) 34.2 521,068,887 Convertible Bonds - 1.2% Redwood Trust, Inc. 4.625% 4/15/18 1.2 (Cost $17,000,000) 17,000,000 17,563,125 Mortgage-Backed Securities - 29.3%(b) Federal Home Loan Mortgage Corporation Collateralized Mortgage Obligations 3.3 2— 5.0% 2032 (0.2 years) 258,229 259,948 3— 5.0% 2025 (0.3 years) 114,598 115,678 2— 5.0% 2033 (0.3 years) 520,232 522,876 2— 5.0% 2033 (0.3 years) 758,698 762,821 2— 5.0% 2033 (0.4 years) 2,632,582 2,653,238 3— 5.0% 2037 (0.4 years) 231,394 233,325 2— 5.0% 2032 (0.4 years) 1,014,983 1,025,981 2— 5.0% 2019 (0.5 years) 283,252 287,800 3— 5.0% 2029 (0.5 years) 1,399,829 1,416,332 2— 5.0% 2033 (0.5 years) 1,604,609 1,625,725 3— 4.0% 2022 (0.6 years) 959,273 976,183 2— 5.0% 2022 (0.7 years) 135,992 139,220 3— 4.5% 2020 (0.8 years) 465,090 477,958 3— 4.5% 2023 (0.8 years) 611,378 627,961 3— 4.0% 2025 (1.8 years) 1,142,408 1,204,810 3— 4.0% 2025 (2.0 years) 3,554,874 3,761,995 4— 2.5% 2028 (3.0 years) 4,340,059 4,453,063 2— 5.0% 2035 (3.0 years) 1,629,709 1,763,873 3— 4.0% 2025 (3.1 years) 5,726,511 6,170,405 3— 5.0% 2034 (3.1 years) 4,137,969 4,462,390 3— 4.5% 2039 (3.2 years) 3,991,079 4,232,874 3— 4.0% 2041 (3.6 years) 3,486,094 3,741,503 4— 2.5% 2031 (10.7 years) 6,957,741 6,333,739 4— 1.75% 2027 (11.0 years) 3,920,619 3,401,492 Pass-Through Securities 6.5 EO1386 — 5.0% 2018 (1.5 years) 51,765 54,957 G18190 — 5.5% 2022 (2.6 years) 71,500 78,384 G13300 — 4.5% 2023 (2.7 years) 443,217 477,233 G18296 — 4.5% 2024 (2.8 years) 1,062,920 1,145,838 % of Net $ Principal Assets Amount $ Value G18306 — 4.5% 2024 (2.8 years) 2,235,294 2,410,144 G13517 — 4.0% 2024 (3.1 years) 1,575,582 1,676,190 G18308 — 4.0% 2024 (3.1 years) 2,222,868 2,365,993 J13949 — 3.5% 2025 (3.5 years) 9,044,950 9,601,560 J14649 — 3.5% 2026 (3.6 years) 7,570,429 8,012,516 E02948 — 3.5% 2026 (3.6 years) 18,088,045 19,146,213 J16663 — 3.5% 2026 (3.7 years) 16,571,111 17,538,805 G01818 — 5.0% 2035 (3.7 years) 4,609,827 5,113,583 E02804 — 3.0% 2025 (3.8 years) 5,899,524 6,132,228 E03033 — 3.0% 2027 (4.1 years) 8,612,917 8,941,082 E03048 — 3.0% 2027 (4.1 years) 16,242,120 16,860,969 Structured Agency Credit Risk Debt Notes 0.3 2013-DN1 CL M1 — 3.552% 2023 Floating Rate (1.9 years) 4,995,948 5,275,086 Interest Only Securities 0.1 3— 3.0% 2021 (2.1 years) 12,382,150 694,151 10.2 156,176,122 Federal National Mortgage Association Collateralized Mortgage Obligations 0.7 2009-52 CL DC — 4.5% 2023 (0.0 years) 4,484 4,484 2007-42 CL YA — 5.5% 2036 (0.0 years) 360 360 2004-78 CL AB — 5.0% 2032 (0.4 years) 905,119 913,278 2009-44 CL A — 4.5% 2023 (0.9 years) 304,412 313,392 2003-86 CL KT — 4.5% 2018 (1.0 years) 286,551 296,267 2003-9 CL DB — 5.0% 2018 (1.4 years) 284,006 299,616 2011-19 CL KA — 4.0% 2025 (1.7 years) 3,570,174 3,754,794 2010-— 4.0% 2024 (2.5 years) 2,204,331 2,331,890 2010-54 CL WA — 3.75% 2025 (2.7 years) 2,978,038 3,158,238 Pass-Through Securities 10.5 256982 — 6.0% 2017 (1.3 years) 161,348 172,084 357414 — 4.0% 2018 (1.6 years) 611,790 650,413 251787 — 6.5% 2018 (1.6 years) 6,610 7,456 254907 — 5.0% 2018 (1.6 years) 193,980 205,886 357985 — 4.5% 2020 (2.1 years) 202,209 215,089 MA0464 — 3.5% 2020 (2.1 years) 5,495,895 5,833,315 888595 — 5.0% 2022 (2.3 years) 423,510 457,495 888439 — 5.5% 2022 (2.5 years) 378,647 413,335 AD0629 — 5.0% 2024 (2.5 years) 1,450,366 1,568,931 AL0471 — 5.5% 2025 (2.5 years) 7,600,960 8,295,577 995960 — 5.0% 2023 (2.5 years) 1,261,538 1,364,778 995693 — 4.5% 2024 (2.7 years) 2,168,544 2,312,951 AE0031 — 5.0% 2025 (2.7 years) 2,068,276 2,253,071 995692 — 4.5% 2024 (2.8 years) 1,841,724 1,963,308 930667 — 4.5% 2024 (2.9 years) 1,711,982 1,835,558 995755 — 4.5% 2024 (2.9 years) 2,709,930 2,903,182 890112 — 4.0% 2024 (3.0 years) 1,485,452 1,588,838 MA0043 — 4.0% 2024 (3.0 years) 1,270,946 1,359,349 AA5510 — 4.0% 2024 (3.0 years) 653,962 699,014 AA4315 — 4.0% 2024 (3.0 years) 2,912,545 3,114,683 931739 — 4.0% 2024 (3.1 years) 731,467 782,409 AR8198 — 2.5% 2023 (3.2 years) 12,192,758 12,601,957 AD7073 — 4.0% 2025 (3.2 years) 2,349,812 2,517,598 MA1502 — 2.5% 2023 (3.3 years) 10,029,668 10,364,092 555531 — 5.5% 2033 (3.3 years) 7,791,632 8,806,144 995112 — 5.5% 2036 (3.4 years) 3,472,768 3,904,855 725232 — 5.0% 2034 (3.5 years) 670,727 748,766 AH3429 — 3.5% 2026 (3.6 years) 31,299,239 33,273,670 AB1769 — 3.0% 2025 (3.8 years) 5,603,549 5,829,668 AB2251 — 3.0% 2026 (3.9 years) 6,092,863 6,338,727 AB3902 — 3.0% 2026 (4.0 years) 4,211,956 4,381,920 MA0587 — 4.0% 2030 (4.1 years) 10,801,079 11,622,945 AK3264 — 3.0% 2027 (4.1 years) 10,344,481 10,761,910 AB4482 — 3.0% 2027 (4.2 years) 9,537,431 9,922,293 11.2 170,143,586 The accompanying notes forman integral part of these Schedule of Investments Mortgage-Backed Securities (cont.) - 29.3%(b) % of Net $ Principal Government National Mortgage Association Assets Amount $ Value Interest Only Securities 0.1 2012-61 CL BI — 4.5% 2038 (1.2 years) 2,487,992 135,734 2009-31 CL PI — 4.5% 2037 (1.6 years) 4,333,506 287,320 2010-66 CL IO — 1.03456% 2052 Floating Rate (5.2 years) 40,699,067 1,697,477 Pass-Through Securities 1.4 G2 5255 — 3.0% 2026 (4.2 years) 20,245,915 21,191,365 1.5 23,311,896 Non-Government Agency Collateralized Mortgage Obligations 6.4 Stanwich Mortgage Loan Co. (STWH) 2012-NPL5 CL A — 2.9814% 2042 (0.0 years)(c) 20,324 20,324 Washington Mutual, Inc. (WAMU) 2003-S7 CL A1 — 4.5% 2018 (0.1 years) 87,523 88,724 Sequoia Mortgage Trust (SEMT) 2011-1 CL A1 — 4.125% 2041 (0.1 years) 1,012,119 1,031,959 Vericrest Opportunity Loan Trust (VOLT) 2013-NPL1 CL A — 4.25% 2058 (0.2 years)(c) 8,459,402 8,506,987 Stanwich Mortgage Loan Co. (STWH) 2012-NPL4 CL A — 2.9814% 2042 (0.2 years)(c) 686,139 687,120 Stanwich Mortgage Loan Co. (STWH) 2013-NPL1 CL A — 2.9814% 2043 (0.4 years)(c) 3,614,443 3,614,443 Bayview Opportunity Master Fund IIa Trust (BOMFT) 2013-2RPL CL A — 3.721% 2018 (0.7 years)(c) 1,082,804 1,087,546 Sequoia Mortgage Trust (SEMT) 2010-H1 CL A1 — 3.75% 2040 (0.8 years) 946,390 932,912 Oak Hill Advisors Residential Loan Trust (OHART) 2014-NPL1 CL A — 2.8828% 2054 (1.4 years)(c) 8,000,000 8,020,080 Vericrest Opportunity Loan Trust (VOLT) 2014-NPL4 CL A1 — 3.125% 2054 (1.4 years)(c) 8,000,000 8,005,040 Bayview Opportunity Master Fund IIIa Trust (BOMFT) 2014-18NPL CL A — 3.2282% 2034 (1.5 years)(c) 10,000,000 10,000,000 Selene Non-Performing Loans LLC (SNPL) 2014-1A CL A — 2.9814% 2054 (1.5 years)(c) 2,000,000 2,005,100 Stanwich Mortgage Loan Co. (STWH) 2013-NPL2 CL A — 3.2282% 2059 (1.6 years)(c) 6,477,998 6,491,991 Sequoia Mortgage Trust (SEMT) 2012-1 CL 1A1 — 2.865% 2042 (1.8 years) 5,323,989 5,383,165 Sequoia Mortgage Trust (SEMT) 2012-2 CL A2 — 3.5% 2042 (2.2 years) 4,090,534 4,182,121 Citigroup Mortgage Loan Trust, Inc. (CMLTI) 2014-A CL A — 4.0% 2035 (2.3 years)(c) 5,976,693 6,260,141 J.P. Morgan Mortgage Trust (JPMMT) 2014-2 CL 2A2 — 3.5% 2029 (3.7 years)(c) 9,000,000 9,354,375 Sequoia Mortgage Trust (SEMT) 2012-4 CL A1 — 3.5% 2042 (7.6 years) 8,640,568 8,615,078 % of Net $ Principal Assets Amount $ Value Sequoia Mortgage Trust (SEMT) 2013-4 CL A3 — 1.55% 2043 (10.4 years) 13,896,195 12,881,884 97,168,990 Total Mortgage-Backed Securities (Cost $439,117,881) 446,800,594 Commercial Mortgage-Backed Securities - 5.9%(b) SMA Portfolio (SMAP) 2012-LV1 CL A — 3.5% 2025 (0.1 years)(c) 164,506 164,506 Banc of America Commercial Mortgage Trust (BACM) 2003-2 CL D — 5.501431% 2041 Floating Rate (0.1 years) 8,751,848 8,779,652 GE Commercial Mortgage Corp. Trust (GECMC) 2005-C1 CL A5 — 4.772% 2048 (0.5 years) 15,000,000 15,240,480 Oaktree Real Estate Investments/Sabal (ORES) 2013-LV2 CL A — 3.081% 2025 (0.5 years)(c) 4,669,677 4,670,197 Rialto Capital Management, LLC (RIAL) 2013-LT2 CL A — 2.8331% 2028 (0.5 years)(c) 2,402,244 2,404,711 Oaktree Real Estate Investments/Sabal (ORES) 2014-LV3 CL A — 3.0% 2024 (0.7 years)(c) 24,263,809 24,272,920 TPG Opportunities Partners, L.P. (TOPRE) 2013-LTR1 CL A — 3.47% 2028 (0.9 years)(c) 6,674,171 6,687,202 TPG Opportunities Partners, L.P. (TOPRE) 2013-LTR1 CL B — 4.25% 2028 (1.0 years)(c) 8,008,412 8,028,065 Redwood Commercial Mortgage Corp. (RCMC) 2012-CRE1 CL A — 5.62346% 2044 (1.3 years)(c) 12,086,829 12,464,337 NLY Commercial Mortgage Trust (NLY) 2014-FL1 CL B — 1.90175% 2030 Floating Rate (1.8 years)(c) 6,500,000 6,550,021 Total Commercial Mortgage-Backed Securities 5.9 (Cost $88,961,723) 89,262,091 Asset-Backed Securities - 3.2%(b) Westlake Automobile Receivables Trust (WLAKE) 2012-1A CL A2 — 1.03% 2016 (0.1 years)(c) 406,693 406,857 Credit Acceptance Auto Loan Trust (CAALT) 2011-1 CL B — 3.96% 2019 (0.2 years)(c) 7,019,200 7,070,844 Santander Drive Auto Receivables Trust (SDART) 2010-3 CL C — 3.06% 2017 (0.4 years) 5,514,758 5,607,489 Americredit Automobile Receivables Trust (AMCAR) 2013-5 CL A2A — 0.65% 2017 (0.6 years) 3,509,118 3,513,367 Prestige Auto Receivables Trust (PART) 2013-1A CL A2 — 1.09% 2018 (0.7 years)(c) 2,596,030 2,601,519 Prestige Auto Receivables Trust (PART) 2014-1A CL A2 — 0.97% 2018 (1.0 years)(c) 4,000,000 4,001,840 Santander Drive Auto Receivables Trust (SDART) 2012-4 CL C — 2.94% 2017 (1.3 years) 8,000,000 8,200,296 Flagship Credit Auto Trust (FCAT) 2013-2 CL A — 1.94% 2019 (1.4 years)(c) 3,709,463 3,723,835 The accompanying notes forman integral part of these Schedule of Investments Asset-Backed Securities (cont.) - 3.2%(b) % of Net $ Principal Assets Amount $ Value CPS Auto Receivables Trust (CPS) 2013-A CL A — 1.31% 2020 (1.7 years)(c) 2,947,354 2,951,886 Cabela's Master Credit Card Trust (CABMT) 2011-2A CL A2 — 0.75175% 2019 Floating Rate (1.9 years)(c) 4,500,000 4,530,519 Cabela's Master Credit Card Trust (CABMT) 2012-2A CL A2 — 0.63175% 2020 Floating Rate (2.9 years)(c) 6,000,000 6,044,106 Total Asset-Backed Securities (Cost $48,350,715) 3.2 48,652,558 Taxable Municipal Bonds - 0.6% Los Angeles, California Cmty Dev 6.0% 9/01/14 2,275,000 2,294,747 6.0% 9/01/15 1,220,000 1,292,126 Menomonee Falls, Wisconsin 4.25% 11/01/14 2,000,000 2,006,060 Omaha, Nebraska Public Facilities Corp., Lease Revenue, Series B, Refunding 4.588% 6/01/17 815,000 887,022 4.788% 6/01/18 1,000,000 1,103,080 Iowa State University Revenue 5.8% 7/01/22 1,335,000 1,428,650 Total Taxable Municipal Bonds (Cost $8,654,091) 0.6 9,011,685 U.S. Treasury And Government Agency - 18.7% U.S. Treasury U.S. Treasury Notes 17.4 0.25% 8/15/15 30,000,000 30,030,480 0.375% 1/15/16 40,000,000 40,065,640 0.375% 2/15/16 55,000,000 55,069,850 0.875% 11/30/16 20,000,000 20,125,000 0.875% 1/31/17 25,000,000 25,114,250 0.75% 6/30/17 20,000,000 19,921,880 1.375% 6/30/18 25,000,000 25,059,575 1.25% 1/31/19 15,000,000 14,833,005 2.125% 8/31/20 15,000,000 15,157,035 2.0% 11/30/20 20,000,000 19,992,180 265,368,895 Government Agency Federal Home Loan Bank 1.3 1.625% 4/28/17 20,000,000 20,225,380 Total U.S. Treasury and Government Agency (Cost $284,637,575) 285,594,275 Common Stocks - 1.6% Redwood Trust, Inc. 842,000 16,393,740 National CineMedia, Inc. 500,000 8,755,000 Total Common Stocks (Cost $16,394,939) 1.6 25,148,740 Cash Equivalents - 5.7% $ Principal % of Net Amount Assets or Shares $ Value U.S. Treasury Bills 3.3 U.S. Treasury Bill 0.03% 7/24/14(a) 50,000,000 49,999,550 Money Market Funds 2.4 Wells Fargo Advantage Government Money Market Fund - Institutional Class 0.01%(b) 37,248,173 37,248,173 Total Cash Equivalents (Cost $87,247,374) 87,247,723 Total Investments in Securities (Cost $1,490,757,558) 1,530,349,678 Other Liabilities in Excess of Other Assets Net Assets 100.0 1,524,302,011 Net Asset Value Per Share - Institutional Class 12.55 Net Asset Value Per Share - Investor Class 12.52 (a) Rate presented represents the annualized 7-day yield at June 30, 2014. (b) Number of years indicated represents estimated average life. (c) Security is exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. The accompanying notes forman integral part of these Schedule of Investments NEBRASKA TAX-FREE INCOME FUND Schedule of Investments June 30, 2014 Municipal Bonds - 96.2% % of Net $ Principal Assets Amount $ Value Arizona 1.5 Maricopa County, General Obligation, Peoria Unified School District No. 11, Series 2006, 5.0% 7/01/24 950,000 1,030,275 Florida 5.2 Greater Orlando, Aviation Authority, Revenue, Series 2009A, AMT, 6.0%, 10/01/16 1,000,000 1,122,320 JEA, Electric System Revenue, Series Three 2009B 5.0%, 10/01/28 300,000 303,171 Miami, Dade County, Aviation Revenue, Series 2010A 4.25%, 10/01/18 1,000,000 1,123,620 Orlando Utilities Commission, Utility System Revenue, Refunding, Series 2006, 5.0%, 10/01/17 1,000,000 1,102,880 3,651,991 Illinois 0.4 Illinois Finance Authority, Revenue, Series 2009A, Northwestern Memorial Hospital, 5.0%, 8/15/17 245,000 275,120 Iowa 0.9 Cedar Rapids Community School District, Infrastructure Sales, Services and Use Tax Revenue, Series 2011 4.0%, 7/01/20 600,000 637,968 Nebraska 81.3 Adams County, Hospital Authority #1, Revenue, Mary Lanning Memorial Hospital Project, Radian Insured 4.25%, 12/15/16 250,000 267,400 4.4%, 12/15/17 250,000 272,902 Bellevue, Development Revenue, Bellevue University Project, Series 2010A, 2.75%, 12/01/15 1,000,000 1,012,950 Cornhusker Public Power District, Electric System Revenue, Refunding, Series 2010, 2.4%, 7/01/17(b) 400,000 406,868 Series 2014, 2.25%, 7/01/22 260,000 260,559 Dawson Public Power District, Electric Revenue, Series 2010B 2.25%, 12/15/17 125,000 127,716 2.75%, 12/15/19 100,000 101,948 Douglas County, Educational Facility Revenue, Creighton University Project, Refunding, Series 2010A 5.0%, 7/01/16 430,000 461,085 5.6%, 7/01/25 400,000 453,224 Douglas County, Elkhorn Public School District #10, Series 2010B, 3.0%, 6/15/16 525,000 532,639 Douglas County, General Obligation, Refunding, Series 2011B, 3.0%, 12/15/19 1,155,000 1,213,662 Douglas County, Hospital Authority #1, Revenue, Refunding, Alegent Health - Immanuel, AMBAC Insured 5.125%, 9/01/17 205,000 205,303 Quality Living Inc. Project 4.7%, 10/01/17 255,000 255,094 Douglas County, Hospital Authority #2, Revenue, Boys Town Project, Series 2008, 4.75%, 9/01/28 500,000 530,205 Nebraska Medical Center Project, Series 2003 5.0%, 11/15/14 380,000 386,616 5.0%, 11/15/15 295,000 313,134 % of Net $ Principal Assets Amount $ Value Refunding, Children's Hospital Obligated Group, Series 2008B 4.5%, 8/15/15 230,000 239,842 5.25%, 8/15/20 1,000,000 1,087,700 5.5%, 8/15/21 1,430,000 1,549,033 Douglas County, Hospital Authority #3, Revenue, Refunding, Nebraska Methodist Health System, 5.5%, 11/01/18 385,000 410,814 Douglas County, Zoo Facility Revenue, Refunding, Omaha's Henry Doorly Zoo Project 4.2%, 9/01/16 600,000 614,442 4.75%, 9/01/17 200,000 205,012 Fremont, Combined Utility Revenue, Series 2014B, 3.0%, 7/15/21 370,000 390,306 Hastings, Combined Utility Revenue, Refunding, Series 2012 2.0%, 10/15/16 320,000 330,259 2.0%, 10/15/17 430,000 445,291 La Vista, General Obligation, Refunding, Series 2009 2.5%, 11/15/15 415,000 418,154 3.0%, 11/15/17 640,000 644,666 Lancaster County, Hospital Authority #1, Revenue, Refunding, Bryan LGH Medical Center Series 2006, 4.0%, 6/01/19 300,000 311,979 Series 2008A, 5.0%, 6/01/16 500,000 535,345 Series 2008A, 5.0%, 6/01/17 500,000 548,745 Lincoln, Certificates of Participation, Series 2010A, 2.4%, 3/15/17 395,000 403,457 Lincoln, Educational Facilities, Revenue, Refunding, Nebraska Wesleyan University Project, Series 2012 2.25%, 4/01/19 645,000 664,266 2.5%, 4/01/21 925,000 932,326 Lincoln, Electric System Revenue, Refunding, Series 2007B, 5.0%, 9/01/18 1,000,000 1,096,910 Series 2012, 5.0%, 9/01/21 1,000,000 1,204,590 Lincoln, General Obligation, Highway Allocation Fund, 4.0%, 5/15/23 1,000,000 1,073,090 Lincoln, Parking Revenue, Refunding, Series 2011 3.25%, 8/15/18 440,000 476,986 Lincoln, Sanitary Sewer Revenue, Refunding, Series 2012 1.5%, 6/15/17 440,000 450,177 Municipal Energy Agency of Nebraska, Power Supply System Revenue, Refunding, 2009 Series A, BHAC Insured, 5.0%, 4/01/20 500,000 574,650 2012 Series A, 5.0%, 4/01/18 100,000 114,141 2013 Series A, 4.0%, 4/01/17 250,000 272,598 Nebraska Educational Financial Authority, Revenue, Refunding, Hastings College Project, 5.05%, 12/01/23 500,000 500,475 The accompanying notes forman integral part of these Schedule of Investments Municipal Bonds (cont.) - 96.2% % of Net $ Principal Assets Amount $ Value Nebraska Investment Financial Authority, Revenue, Drinking Water State Revolving Fund, Series 2010A, 4.0%, 7/01/25 750,000 775,695 Nebraska Investment Financial Authority, Homeownership Revenue, 2011 Series A, 2.4%, 9/01/17 435,000 452,330 Nebraska Public Power District, Revenue, 2005 Series A, 5.0%, 1/01/18 200,000 209,696 2005 Series B-2, 5.0%, 1/01/16 1,000,000 1,023,750 2007 Series B, 5.0%, 1/01/20 395,000 442,633 2007 Series B, 5.0%, 1/01/21 1,750,000 1,958,268 2008 Series B, 5.0%, 1/01/19 250,000 283,505 2010 Series C, 4.25%, 1/01/17 500,000 546,445 2011 Series A, 4.0%, 1/01/15 250,000 254,900 2012 Series A, 4.0%, 1/01/21 500,000 561,665 2012 Series A, 5.0%, 1/01/21 500,000 592,045 2012 Series B, 3.0%, 1/01/24 1,000,000 1,018,080 2012 Series C, 5.0%, 1/01/19 500,000 567,010 Nebraska State Colleges Facility Corp., Deferred Maintenance Revenue, MBIA Insured 4.25%, 7/15/15 405,000 421,305 5.0%, 7/15/16 200,000 217,626 4.0%, 7/15/17 200,000 212,428 Omaha Convention Hotel Corp., Revenue, Convention Center Hotel, First Tier, Refunding, Series 2007, AMBAC Insured, 5.0%, 2/01/20 600,000 655,140 Omaha, General Obligation, Refunding, Series 2008 5.0%, 6/01/20(b) 350,000 403,550 5.25%, 10/15/19 250,000 293,810 Omaha, Public Facilities Corp., Lease Revenue, Omaha Baseball Stadium Project, Series 2009, 5.0%, 6/01/23 770,000 889,727 Series 2010, 4.125%, 6/01/29 650,000 680,745 Rosenblatt Stadium Project, Series C 3.9%, 10/15/17 235,000 253,852 3.95%, 10/15/18 240,000 259,526 Omaha Public Power District, Electric System Revenue, 2007 Series A, 4.1%, 2/01/19 1,000,000 1,073,610 2012 Series A, 5.0%, 2/01/24 2,000,000 2,354,460 Electric System Subordinated Revenue, 2006 Series B, FGIC Insured, 4.75%, 2/01/36 1,000,000 1,042,370 Omaha, Sanitary Sewer Revenue, MBIA Insured 4.0%, 11/15/14 250,000 253,553 Papillion-La Vista, Sarpy County School District #27, General Obligation, Refunding, Series 2009A, 3.15%, 12/01/17 930,000 970,297 Series 2009, 5.0%, 12/01/28 500,000 560,695 Papio-Missouri River Natural Resources District, General Obligation, Flood Protection and Water Quality Enhancement, Series 2013 3.0%, 12/15/16 400,000 424,068 3.0%, 12/15/17 385,000 412,997 3.0%, 12/15/18 500,000 533,480 Series 2013B, 5.0%, 12/15/19 400,000 454,984 % of Net $ Principal Assets Amount $ Value Public Power Generation Agency, Revenue, Whelan Energy Center Unit 2, Series A, AGC-ICC AMBAC Insured, 5.0%, 1/01/19 1,260,000 1,369,557 AMBAC Insured, 5.0%, 1/01/18 750,000 816,180 AMBAC Insured, 5.0%, 1/01/26 800,000 864,416 Sarpy County, Recovery Zone Facility Certificates of Participation, Series 2010 2.35%, 12/15/18 155,000 162,781 2.6%, 12/15/19 135,000 142,268 Southern Nebraska Public Power District, Electric System Revenue, AMBAC Insured, 4.625%, 9/15/21 1,000,000 1,065,410 University of Nebraska, Facilities Corp., Deferred Maintenance Revenue, Series 2006, 5.0%, 7/15/18 830,000 905,513 Financing Agreement Revenue, UNMC Eye Institute, Series 2011, 2.0%, 3/01/15 525,000 531,484 Lease Rental Revenue, NCTA Education Center/Student Housing Project, Series 2011, 3.75% 6/15/19 285,000 316,102 University of Nebraska, University Revenue, Kearney Student Fees and Facilities, Series 2006 4.75%, 7/01/25 330,000 350,407 Lincoln Memorial Stadium Project, Refunding, Series 2004A 5.0%, 11/01/19 2,160,000 2,168,294 Lincoln Parking Project, Refunding, Series 2005 4.0%, 6/01/17 1,070,000 1,104,475 4.5%, 6/01/20 500,000 518,120 Series 2013, 2.0%, 6/01/16 310,000 318,330 Omaha Health & Recreation Project 4.05%, 5/15/19 390,000 429,983 5.0%, 5/15/33 700,000 768,810 Omaha Student Facilities Project 5.0%, 5/15/27 800,000 879,952 Wheat Belt Public Power District, Electric System Revenue, Series 2009B 3.2%, 9/01/16 330,000 331,822 3.4%, 9/01/17 415,000 417,146 56,811,854 North Dakota 1.2 Grand Forks, Sales Tax Revenue, Refunding, Series 2005A 5.0%, 12/15/21 795,000 846,254 Puerto Rico 1.4 Electric Power Authority Revenue, Series RR, FSA Insured 5.0%, 7/01/20 1,000,000 1,004,750 Tennessee 1.1 Memphis, General Obligation, General Improvement, Series 2006A, 5.0%, 11/01/19 720,000 766,015 Texas 1.8 San Antonio, General Obligation, Refunding, Series 2010 5.0%, 2/01/19 1,195,000 1,282,283 Virginia 1.4 Chesterfield County, General Obligation, Refunding, Series 2005B, 5.0%, 1/01/17 975,000 998,108 Total Municipal Bonds (Cost $64,865,357) 67,304,618 Cash Equivalents - 3.6% % of Net Assets Shares $ Value Money Market Funds 3.6 Wells Fargo Advantage Tax-Free Money Market Fund - Institutional Class 0.01%(a) 2,512,538 2,512,538 Total Cash Equivalents (Cost $2,512,538) 2,512,538 Total Investments in Securities (Cost $67,377,895) 69,817,156 Other Assets Less Other Liabilities 0.2 116,132 Net Assets 100.0 69,933,288 Net Asset Value Per Share 10.23 (a) Rate presented represents the annualized 7-day yield at June 30, 2014. (b) Security designated to cover an unsettled bond purchase. The accompanying notes forman integral part of these Schedule of Investments GOVERNMENT MONEY MARKET FUND Schedule of Investments June 30, 2014 U.S. Treasury - 96.7%† $ Principal % of Net Amount Assets or Shares $ Value U.S. Treasury Bills 96.7 0.05% 7/10/14 35,000,000 34,999,562 0.03% 7/24/14 25,000,000 24,999,601 0.03% 8/21/14 20,000,000 19,999,150 0.02% 9/25/14 20,000,000 19,999,044 0.03% 11/28/14 10,000,000 9,998,750 Total U.S. Treasury 109,996,107 Money Market Funds - 3.3% Wells Fargo Advantage Money Market Funds 3.3 Government - Institutional Class 0.01%(a) 3,712,858 3,712,858 Treasury - Service Class 0.00%(a) 52,556 52,556 Total Money Market Funds 3,765,414 Total Investments in Securities (Cost $113,761,521) 113,761,521 Other Liabilities in Excess of Other Assets 0.0 Net Assets 100.0 113,741,587 Net Asset Value Per Share 1.00 † Interest rates presented represent the yield to maturity at the date of purchase. (a) Rate presented represents the annualized 7-day yield at June 30, 2014. The accompanying notes forman integral part of these Schedule of Investments Notes to Schedules of Investments (Unaudited): (1)Valuation of Investments Investments are carried at value determined using the following valuation methods: ·Securities traded on a national or regional securities exchange are valued at the last sales price; if there were no sales on that day, securities are valued at the mean between the latest available and representative bid and ask prices; securities listed on the NASDAQ exchange are valued using the NASDAQ Official Closing Price (“NOCP”).Generally, the NOCP will be the last sales price unless the reported trade for the security is outside the range of the bid/ask price.In such cases, the NOCP will be normalized to the nearer of the bid or ask price. ·Short sales traded on a national or regional securities exchange are valued at the last sales price; if there were no sales on that day, short sales are valued at the mean between the latest available and representative bid and ask prices. ·Securities not listed on an exchange are valued at the mean between the latest available and representative bid and ask prices. ·The value of certain debt securities for which market quotations are not readily available may be based upon current market prices of securities which are comparable in coupon, rating and maturity or an appropriate matrix utilizing similar factors. ·The value of a traded option is the last sales price at which such option is traded or, in the absence of a sale on or about the close of the exchange, the mean of the closing bid and ask prices. ·Money market funds are valued at the quoted net asset value, which is $1.00 per share.Short-term securities are valued at amortized cost, which approximates current value. ·The value of securities for which market quotations are not readily available or are deemed unreliable, including restricted and not readily marketable securities, is determined in good faith in accordance with procedures approved by the Trust’s Board of Trustees.Such valuation procedures and methods for valuing securities may include, but are not limited to: multiple of earnings, multiple of book value, discount from value of a similar freely-traded security, purchase price, private transaction in the security or related securities, the nature and duration of restrictions on disposition of the security and a combination of these and other factors. ·Investment securities held by the Government Money Market Fund are carried at amortized cost, which approximates market value.Pursuant to Rule 2a-7 of the Investment Company Act of 1940, amortized cost, as defined, is a method of valuing securities at acquisition cost, adjusted for amortization of premium or accretion of discount. The Trust has established a Pricing Committee, composed of officers and employees of Weitz Investment Management, Inc. to supervise the daily valuation process.The Board of Trustees has also established a Valuation Committee, composed of the independent Trustees, to oversee the Pricing Committee and the valuation process.The Pricing Committee provides oversight of the approved procedures, evaluates the effectiveness of the pricing policies and reports to the Valuation Committee of the Board of Trustees.When determining the reliability of third party pricing information, the Pricing Committee, among other things, monitors the daily change in prices and reviews transactions among market participants. (2)Significant Accounting Policies Relating to Options and Securities Sold Short The Funds, except for the Government Money Market Fund, may purchase put or call options.When a Fund purchases an option, an amount equal to the premium paid is recorded as an asset and is subsequently marked-to-market daily.Premiums paid for purchasing options that expire unexercised are recognized on the expiration date as realized losses.If an option is exercised, the premium paid is subtracted from the proceeds of the sale or added to the cost of the purchase to determine whether a Fund has realized a gain or loss on the related investment transaction.When a Fund enters into a closing transaction, a Fund realizes a gain or loss depending upon whether the amount from the closing transaction is greater or less than the premium paid. The Funds, except for the Government Money Market Fund, may write put or call options.When a Fund writes an option, an amount equal to the premium received is recorded as a liability and is subsequently marked-to-market daily.Premiums received for writing options that expire unexercised are recognized on the expiration date as realized gains.If an option is exercised, the premium received is subtracted from the cost of purchase or added to the proceeds of the sale to determine whether a Fund has realized a gain or loss on the related investment transaction.When a Fund enters into a closing transaction, a Fund realizes a gain or loss depending upon whether the amount from the closing transaction is greater or less than the premium received. The Funds attempt to limit market risk and enhance their income by writing (selling) covered call options.The risk in writing a covered call option is that a Fund gives up the opportunity of profit if the market price of the financial instrument increases.A Fund also has the additional risk of not being able to enter into a closing transaction if a liquid secondary market does not exist.The risk in writing a put option is that a Fund is obligated to purchase the financial instrument underlying the option at prices which may be significantly different than the current market price. The Funds, except for the Government Money Market Fund, may engage in selling securities short, which obligates a Fund to replace a security borrowed by purchasing the same security at the current market value.A Fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.A Fund realizes a gain if the price of the security declines between those dates. (3)Securities Transactions Securities transactions are accounted for on the date the securities are purchased or sold (trade date). The cost of investments is the same for financial reporting and Federal income tax purposes for the Value, Hickory, Short-Intermediate Income, Nebraska Tax-Free Income and Government Money Market Funds.The cost of investments for Federal income tax purposes for the Partners Value, Partners III, Research and Balanced Funds is $772,538,011, $902,492,440, $19,651,529 and $108,409,428, respectively. At June 30, 2014, the aggregate gross unrealized appreciation and depreciation, based on cost for Federal income tax purposes, are summarized as follows: Value Partners Value Partners III Research Hickory Balanced Short- Intermediate Income Nebraska Tax-Free Income Appreciation $ Depreciation ) Net $ (4)Illiquid and Restricted Securities The Funds own certain securities which have a limited trading market and/or certain restrictions on trading and therefore may be illiquid and/or restricted.Such securities have been valued at fair value in accordance with the procedures described above.Because of the inherent uncertainty of valuation, these values may differ from the values that would have been used had a ready market for these securities existed and these differences could be material.Illiquid and/or restricted securities owned at June 30, 2014, include the following: Cost of Illiquid and/or Restricted Securities Acquisition Date Partners III Hickory Intelligent Systems Corp. 12/03/91 $ 2,899,379 $- LICT Corp. 9/09/96 - Total cost of illiquid and/or restricted securities $ 2,899,379 Value at 6/30/14 $ 3,109,900 Percent of net assets at 6/30/14 0.2% 0.8% (5)Option Transactions Derivative positions open at June 30, 2014, are summarized as follows: Gross Notional Fair Value at June 30, 2014 Amt Outstanding Fund Type of Derivative Asset Derivatives Liability Derivatives June 30, 2014 Partners III Put options purchased $- Call options written - (6)Affiliated Issuers Affiliated issuers, as defined under the Investment Company Act of 1940, are those in which a Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer.A summary of each Fund’s holdings in the securities of such issuers is set forth below: Partners III Name of Issuer Number of Shares Held March 31, 2014 Gross Additions Gross Reductions Number of Shares Held June 30, 2014 Value June 30, 2014 Dividend Income Realized Gains/(Losses) Intelligent Systems Corp.* - - $- $- * Controlled affiliate in which the Fund owns 25% or more of the outstanding voting securities. (7)Concentration of Credit Risk Approximately 81% of the Nebraska Tax-Free Income Fund’s net assets are in obligations of political subdivisions of the State of Nebraska which are subject to the credit risk associated with the non-performance of such issuers. (8)Fair Value Measurements Various inputs are used in determining the value of the Funds’ investments.These inputs are used in determining the value of the Funds’ investments and are summarized in the following fair value hierarchy: · Level 1 – quoted prices in active markets for identical securities; · Level 2 – other significant observable inputs (including quoted prices for similar securities); · Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. A description of the valuation techniques applied to the company’s major categories of assets and liabilities measured at fair value on a recurring basis follows. · Equity securities.Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy.Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized in Level 2. · Corporate and Municipal bonds.The fair values of corporate and municipal bonds are estimated using various techniques, which may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads and fundamental data relating to the issuer.Although most corporate and municipal bonds are categorized in Level 2 of the fair value hierarchy, in instances where lower relative weight is placed on transaction prices, quotations, or similar observable inputs, they are categorized in Level 3. · Asset-backed securities.The fair values of asset-backed securities (including non-government agency mortgage-backed securities and interest-only securities) are generally estimated based on models that consider the estimated cash flows of each tranche of the entity, a benchmark yield and an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche.Certain securities are valued principally using dealer quotations.To the extent the inputs are observable and timely, the values are categorized in Level 2 of the fair value hierarchy; otherwise they are categorized as Level 3. · U.S. Government securities.U.S. Government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers and reference data.Certain securities are valued principally using dealer quotations.U.S. Government securities are categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. · U.S. agency securities.U.S. agency securities are comprised of two main categories consisting of agency issued debt and mortgage-backed securities.Agency issued debt securities are generally valued in a manner similar to U.S. Government securities.Mortgage-backed securities include collateralized mortgage obligations, to-be-announced (TBA) securities and mortgage pass-through certificates.Mortgage-backed securities are generally valued using dealer quotations.Depending on market activity levels and whether quotations or other data are used, these securities are typically categorized in Level 2 of the fair value hierarchy. · Restricted and/or illiquid securities.Restricted and/or illiquid securities for which quotations are not readily available are valued in accordance with procedures approved by the Trust’s Board of Trustees.Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities.Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both.Depending on the relative significance of valuation inputs, these instruments may be classified in either Level 2 or Level 3 of the fair value hierarchy. · Derivative instruments.Listed derivatives, such as the Funds’ equity option contracts, that are valued based on closing prices from the exchange or the mean of the closing bid and ask prices are generally categorized in Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014, in valuing the Funds’ assets and liabilities carried at fair value.The Schedule of Investments for each Fund provides a detailed breakdown of each category. Value Level 1 Level 2 Level 3 Total Assets: Investments in securities: Common stocks $ $
